EXAMINER’S AMENDMENT
The Applicant’s arguments dated 5/17/2022 have been fully considered. Method claims 1-13 had been withdrawn from examination and hereby are rejoined by the Examiner. Claims 1, 3, 5, and 6 have been amended by the Examiner using Examiner’s Amendment (see below). Claims 1-18 are pending and they are allowed.
Election/Restrictions
Claims 14-18 are allowable. Claims 1-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (method claims 1-13) and invention II (apparatus claims 14-18), as set forth in the Office action mailed on 10/29/2021, is hereby withdrawn and claims 1-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Elisabeth Koral on 6/3/2022.
Claim 1 has been replaced with:
1.	A method of making a composite article, the method comprising:
an unwinding step comprising unwinding a fiber substrate material from a creel at an unwinding velocity (ω1) with a first motor operably connected to the creel and configured to rotate the creel at the unwinding velocity (ω1);
an impregnation step comprising applying an uncured resin composition to the fiber substrate material to form a resin-fiber material;
a winding step comprising applying the resin-fiber material onto a shaped surface at a winding velocity (ω2) with a second motor operably connected to the shaped surface and configured to rotate the shaped surface at the winding velocity (ω2);
a solidifying step comprising applying heat indirectly or directly to the resin-fiber material to initiate an exothermic reaction comprising polymerization, cross-linking, or both of the uncured resin composition to form the composite article;
monitoring the resin-fiber material and determining a polymerization front velocity set point (vpfs) and an operating polymerization front velocity (vpfo) via a polymerization front monitoring system; and
adjusting via a controller in communication with the unwinding step, the winding step, and the polymerization front monitoring system one or more of the following parameters to maintain a vpfo that is substantially the same as the vpfs:
(i)	the unwinding velocity (ω1) and/or the winding velocity (ω2); and
(ii)	the heat applied to the resin-fiber material.
Claim 3, line 1: “heat” has been replaced with “the heat”.
Claim 3, line 4: “combination” has been replaced with “a combination”.
Claim 5, line 1: “heat” has been replaced with “the heat”.
Claim 5, line 4: “combination” has been replaced with “a combination”.
Claim 6, line 2: “heat” has been replaced with “the heat”.
Claim 6, line 3: “remaining uncured resin” has been replaced with “ a remaining uncured resin”.
Claim 6, line 4: “combination” has been replaced with “a combination”.
Claim 6, line 5: “polymer-fiber precursor” has been replaced with “resin-fiber”.
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior arts to independent claims 1 and 14 were ROBERTSON (US-2018/0230642), hereinafter ROBERTSON, in view of POJMAN (Factors Affecting Propagating Fronts of Addition Polymerization), hereinafter POJMAN, and UOZUMI (US-2009/0121728), hereinafter UOZUMI.
Regarding independent claims 1 and 14, combination of ROBERTSON, POJMAN, and UOZUMI discloses a system and method that comprises an unwinding step comprising unwinding a fiber substrate material from a creel at an unwinding velocity using a motorized unwinding component, an impregnation step comprising applying an uncured resin composition to the fiber substrate material to form a resin-fiber material in a single container resin bath, a winding step comprising applying the resin-fiber material onto a shaped surface at a winding velocity using a motorized mandrel, a heat source to solidify an uncured resin of a resin-fiber material, and a polymerization monitoring system.
The combination above, however, fails to disclose that the polymerization monitoring system monitors the resin-fiber material and determines a polymerization front velocity set point (vpfs) and an operating polymerization front velocity (vpfo) and adjusts via a controller in communication with the unwinding step, the winding step, and the polymerization front monitoring system one or more of the following parameters to maintain a vpfo that is substantially the same as the vpfs:
(i)	the unwinding velocity and/or the winding velocity; and
(ii)	the heat applied to the resin-fiber material.
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified the combination above to arrive at the invention as claimed.
Claims 2-13 and 15-18 are dependent on claims 1 and 14, respectively, and as such they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748